JOHN E. PARRISH, Judge,
concurring.
I concur. I write separately to address the lack of a “formal judgment” in the record on appeal. See n. 1 of the principal opinion. No appeal will lie until a judgment is final. § 547.070, RSMo 1994. See State v. Stout, 960 S.W.2d 535, 536 (Mo. App. 1998).
Until a written judgment is rendered, a trial court retains jurisdiction to modify a sentence. State v. Patterson, 959 S.W.2d 940, 941 (Mo.App.1998); State v. Johnson, 864 S.W.2d 449, 451 (Mo.App.1993); State v. Bulloch, 838 S.W.2d 510, 513 (Mo.App.1992). Thus, until a judgment of conviction is reduced to writing, it is not final.
Rule 30.04(a) specifies that the legal file component of the record on appeal shall “contain clearly reproduced exact copies of the indictment or information and other portions of the trial record previously reduced to written form.” The rule identifies “the judgment and sentence” as an item “[t]he legal file shall always include.” In the event that further proceedings in *618this case result in imposition of judgment and sentence, the judgment and sentence must be reduced to writing to be final. Should there be an appeal, the legal file component of the record on appeal must include a clearly reproduced exact copy of the written judgment and sentence.